         Case 1:16-cv-03591-GHW Document 187-1 Filed 07/10/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

------------------------------------- X
PLUMBERS & PIPEFITTERS NATIONAL
PENSION FUND and JUAN FRANCISCO
GONZALEZ NIEVES AS TRUSTEE OF                    Case No. 1:16-cv-03591-GHW
THE GONZALEZ CORONADO TRUST,
individually and on behalf of all others similar
situated,

                Plaintiffs,

         -against-

KEVIN DAVIS and AMIR ROSENTHAL,

                Defendants.

     (PROPOSED) ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL

         Upon the Motion by Lead Plaintiff Plumbers and Pipefitters National Pension Fund and

the accompanying declaration of Alice Buttrick,

         IT IS HEREBY ORDERED that the motion for Alice Buttrick to withdraw as counsel for

Lead Plaintiff Plumbers and Pipefitters National Pension Fund is granted, and Alice Buttrick’s

appearance is withdrawn as of the date of this Order. The Clerk is directed to remove Alice

Buttrick from the CM/ECF service list for this action.


Dated:
                                                           Hon. Gregory H. Wood
